                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                             1:19-cv-00099-RJC

TRACI BRINSON,                               )
                                             )
             Plaintiff,                      )
                                             )
              v.                             )
                                             )                ORDER
NANCY A. BERRYHILL, Acting                   )
Commissioner of Social Security,             )
                                             )
             Defendant.                      )
                                             )

      THIS MATTER comes before the Court on Defendant’s Consent Motion to

Remand. (Doc. No. 12.)

      Under the fourth sentence of 42 U.S.C. § 405(g), “[t]he court shall have power

to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” See also Shalala v. Schaefer, 509 U.S.

292, 296–97 (1993); Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991).

      Pursuant to the power of this Court to enter a judgment affirming, modifying,

or reversing the Commissioner’s decision with remand under the fourth sentence of

42 U.S.C. § 405(g), and in light of Defendant’s request to remand this action for

further administrative proceedings, the Court hereby reverses the Commissioner’s

decision and remands the cause to the Commissioner for further administrative

proceedings, including a supplemental hearing.

      On remand, the Administrative Law Judge (“ALJ”) shall hold a supplemental



        Case 1:19-cv-00099-RJC Document 13 Filed 07/07/20 Page 1 of 3
hearing; take any action needed to complete the administrative record; obtain further

vocational expert testimony, if necessary; and issue a new decision. The ALJ is

directed to evaluate and explain what weight is afforded to all opinions found in the

record; evaluate anew Plaintiff’s impairments in accordance with social security

regulations; reevaluate whether Plaintiff’s impairments meet a listing; further

consider Plaintiff’s residual functional capacity; further evaluate Plaintiff’s subjective

complaints; and address and resolve any apparent conflicts in the record.

      Because this matter is hereby remanded to the Commissioner, Plaintiff’s

Motion for Summary Judgment, (Doc. No. 10), is moot.

      IT IS THEREFORE ORDERED that:

      1.       Defendant’s Consent Motion to Remand, (Doc. No. 12), is GRANTED.

               The Commissioner’s decision is REVERSED, and this matter is

               REMANDED for further proceedings consistent with this Order;

      2.       Plaintiff’s Motion for Summary Judgment, (Doc. No. 10), is DENIED as

               moot; and

      3.       The Clerk of Court is directed to enter a separate judgment pursuant to

               Federal Rule of Civil Procedure 58 and to close this case.




                                            2

           Case 1:19-cv-00099-RJC Document 13 Filed 07/07/20 Page 2 of 3
                 Signed: July 6, 2020




                                    3

Case 1:19-cv-00099-RJC Document 13 Filed 07/07/20 Page 3 of 3
